Exhibit 10.1

 

January 5, 2010

 

Mr. Massoud Safavi

3009 Amherst Avenue

University Park, TX 75225

 

RE:          Separation Agreement and Release

 

Dear Massoud:

 

This letter constitutes the Separation Agreement and Release (the “Agreement”)
between you and E. F. Johnson Company, and its parent, subsidiary and/or
affiliated companies, (collectively referred to as the “Company”), and sets
forth the terms of your transitional duties and separation from employment with
the Company.

 

1.         Separation Date.  Today will be the last day of your employment with
the Company (“Separation Date”). You acknowledge and agree that, except as
provided herein, this Agreement terminates the employment agreement between you
and the Company which was entered November 15, 2007 (the “Employment
Agreement”), and satisfies all notice requirements under such Employment
Agreement.  You also hereby submit your resignation as an officer of the
Company,

 

2.         Severance Pay.  If you enter into this Agreement and on or within
twenty-one (21) days after the Separation Date you return to the Company this
signed Agreement, and allow it to become effective by not revoking it under
paragraph 10 herein, the Company will pay you Severance Pay equal to eight
(8) months’ base salary in the total gross amount of $216,666.66. Such payments
will be made on the Company’s regularly scheduled paydays for eight (8) months
and are subject to standard payroll deductions and withholdings. These payments
will begin on the first payroll date following the Effective Date of this
Agreement and will continue for eight (8) months thereafter (the “Severance
Period”). You agree that you are not otherwise entitled to this Severance Pay.

 

Notwithstanding the foregoing, the Company’s obligation to pay the Severance Pay
shall cease when you gain full time employment. You shall have an affirmative
obligation to report any such employment  to the Company within 30 days of
becoming employed to Sandi Knight, VP Human Resources.  During the Severance
Period, you agree to fully cooperate with the Company in all matters relating to
the transition of your work and responsibilities on behalf of the Company,
including, but not limited to, any business relationships, and the orderly
transfer of your institutional knowledge to such other persons as may be
designated by the Company. You

 

--------------------------------------------------------------------------------


 

also agree to be available by telephone during reasonable business hours and
will respond within a reasonable time to any inquiries or requests from the
Company.

 

3.         Accrued Salary and Vacation.  By signing this Agreement, you agree
that the Company has paid you all accrued salary, benefits or other type of
remuneration, through the Separation Date, subject to standard payroll
deductions and withholdings with the exception of your final paycheck and
accrued, unused vacation pay. You acknowledge that, except as expressly provided
in this Agreement, you will not receive any additional compensation (including
any base salary, bonus or commissions), stock options, severance or benefits
after the Separation Date, with the sole exception of any benefit in which you
have a vested right pursuant to any written ERISA-qualified benefit plan (e.g.,
401(k) plan).

 

4.         Health Insurance.  Until the earlier to occur of (i) the twelve (12)
month anniversary of the Separation Date, or (ii) the date on which you become
employed, you will be provided such coverage as you had at the time of the
Separation Date (with the exception of Long Term Care, 401(k), Life Insurance,
Short Term Disability Insurance and Long Term Disability Insurance), for
yourself and/or any dependents, at the same premium rate as current employees,
and the Company will pay the difference. Thereafter, you may continue such
benefits entirely at your own expense.

 

5.         Outplacement Services.  You shall be entitled to receive the services
of an outplacement consultant selected by Employer, whose fees shall be paid by
Employer up to a total of $10,000.

 

6.         Expense Reimbursements.  You agree that, within ten (10) days after
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these business expenses pursuant to its policies and reasonable business
practices.

 

7.         Confidential Information/Non-Compete Obligations.  You acknowledge
and reaffirm your continuing obligations under paragraphs 2 and 3 of your
Employment Agreement entered January 15, 2007, including but not limited to your
obligation not to use or disclose any confidential or proprietary information of
the Company and not to compete with the Company or solicit the customers or
suppliers of the Company for a period of 12 months, as set forth in the
Noncompete Agreement attached to the Employment Agreement. You are obligated to
abide by the terms of these agreements whether or not you accept this Agreement.
 You hereby acknowledge that you have returned all Company property to the
Company and that you are not in possession of any of the Company’s proprietary
materials or copies thereof.

 

8.         Confidentiality.  The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement in confidence to your immediate family; (b) the parties
may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree

 

2

--------------------------------------------------------------------------------


 

not to disclose the terms of this Agreement to any current or former employee or
independent contractor of the Company. You further agree both to immediately
notify the Company upon receipt of any court order, subpoena, or other legal
process that seeks or might require your cooperation or your disclosure or
production of the existence or terms of this Agreement, and to furnish to the
Company, within three (3) business days of its receipt, a copy of such court
order, subpoena or other legal process.

 

9.         Release.  In consideration of the Severance Payment to be paid by the
Company to Employee, Employee releases, waives, and discharges the Company (and
any of their successors, divisions, subsidiaries, affiliated, related or parent
companies, owners, investors and each of their present and former officers,
directors, shareholders, agents, fiduciaries, employees, attorneys,
representatives, successors and assigns (collectively referred to as “Released
Parties”)) from any and all claims arising or existing on, or at any time prior
to, the date this Agreement is signed by Employee.  Such released claims
include, without limitation, claims relating to or arising out of (i) Employee’s
hiring, compensation, benefits and employment with Company, (ii) Employee’s
separation from employment with Company, and (iii) all claims known or unknown
or which could or have been asserted by Employee against the Company or Released
Parties, at law or in equity, or sounding in contract (express or implied) or
tort, including claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation, including, without limitation, age
discrimination claims under the Age Discrimination in Employment Act (“ADEA”);
the Americans with Disabilities Act (“ADA”); claims under Title VII of the Civil
Rights Act of 1964, as amended; the Rehabilitation Act; the Equal Pay Act; the
Family and Medical Leave Act (“FMLA”), 42 U.S.C. §1981; the Civil Rights Act of
1991; the Civil Rights Act of 1866 and/or 1871; the Sarbanes Oxley Act (“SOX”);
the Employee Polygraph Protection Act; the Uniform Services and Employment and
Re-Employment Rights Act; the Worker Adjustment Retraining Notification Act
(“WARN”); the National Labor Relations Act (“NLRA”) and the Labor Management
Relations Act (“LMRA”); and any other similar or equivalent state laws; and any
other federal, state, local, municipal or common law whistleblower protection
claim, discrimination or anti-retaliation statute or ordinance; claims arising
under the Employee Retirement Income Security Act (“ERISA”); or any other
statutory, contractual or common law claims.  Employee does not release his
right to enforce the terms of this Agreement or the Plan, nor does this
Agreement limit Employee’s right to file a charge or participate in an
investigation or proceeding conducted by any federal, state or local government
agency.

 

10.       Consideration Period.  You will have until January 26, 2010, which is
twenty-one (21) days in total, not including the date you received this
Agreement, within which to consider this Agreement and to review this Agreement
with an attorney, if you desire.  You understand, however, that you are free to
sign and return this Agreement at any time within the 21-day period.  The
Company recommends that you retain an attorney, at your own expense, to consult
with and review this Agreement prior to signing it.

 

11.      Revocation Period.   Employee may revoke this Agreement within seven
(7) calendar days after signing it, not including the date Employee signs the
Agreement.  To be effective, the revocation must be in writing and
hand-delivered or mailed to the Human Resources

 

3

--------------------------------------------------------------------------------


 

Department, EF Johnson Technologies, Inc., 1440 Corporate Drive, Irving, Texas
75038, within the applicable seven (7) day period.  If delivered by hand, it
must be given to the Human Resource Department within the applicable seven
(7) day period.  If mailed, the revocation must be: (a) postmarked within the
applicable period; (b) properly addressed as set forth above; and (c) sent by
Certified Mail, Return Receipt Requested.  Should Employee choose to rescind and
revoke this Agreement, all terms of this Agreement are canceled and thereby
ineffective.

 

12.       Cooperation with the Company.  You agree to cooperate fully with the
Company in connection with its actual or contemplated defense, prosecution, or
investigation of any claims, demands, litigation, or other matters, arising from
events, acts, or failures to act that occurred during the time period in which
you were employed by the Company. Cooperation includes, without limitation,
making yourself available upon reasonable notice for interviews, and truthful
and accurate testimony in depositions and trial. The Company will reimburse you
for your reasonable out-of-pocket expenses incurred in connection with any such
cooperation including forgone wages if you are otherwise employed (excluding
attorneys’ fees); and no other compensation will be owed to you for such
cooperation.

 

13.       Entire Agreement/Survival of Portions of Employment Agreement.  This
Agreement constitutes the entire agreement between the parties concerning the
subject matter herein, and supersedes all prior and contemporaneous negotiations
and agreements, oral or written, related thereto, except that paragraphs 2 and 3
of the Employment Agreement between you and the Company entered November 15,
2007, and the Noncompete Agreement attached to the Employment Agreement shall
remain in force and effect in accordance with the terms of such agreements.
 This Agreement cannot be changed or terminated except pursuant to a written
agreement executed by the parties.

 

14.       Non-Disparagement.  Each of the Company and you agrees that it/he will
refrain from making any defamatory, libelous, slanderous or disparaging
statements about the other party (including any derogatory statements regarding
the business or reputation of the Company), orally or in writing, except for
truthful statements required by law or legal process.

 

15.       Miscellaneous.  This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein. This Agreement will bind the heirs, personal representatives, successors
and assigns of the parties, and inure to the benefit of the parties, their
heirs, successors and assigns. If any provision of this Agreement is determined
to be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable in a manner consistent
with the intent of the parties insofar as possible. This Agreement will be
deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Texas as applied to contracts made and
to be performed entirely within Texas. Any ambiguity in this Agreement shall not
be construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

 

4

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the
original to me. We appreciate all of your contributions to the Company and wish
you all the best in your future endeavors.

 

 

 

Sincerely,

 

 

 

 

 

For the Company:

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Jalbert

 

 

 

Michael E. Jalbert

 

 

 

Chief Executive Officer

 

 

 

 

 

 

UNDERSTOOD AND AGREED:

 

 

 

 

 

 

 

 

/s/ Massoud Safavi

 

 

Massoud Safavi

 

 

 

 

 

Execution Date:

January 8, 2010

 

 

 

5

--------------------------------------------------------------------------------